           Case 2:18-cr-03225-WJ Document 30 Filed 06/21/19 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


 UNITED STATES OF AMERICA,                        )
                                                  )
                Plaintiff,                        )
                                                  )    CRIMINAL NO. 18-cr-3225-VJ
        vs.                                       )
                                                  )
 JASON DAVIS,                                     )
                                                  )
                Defendant.                        )


    UNITED STATES’ RESPONSE TO DEFENDANT’S OBJECTIONS TO THE PSR

       Defendant Jason Davis has filed six objections to the PSR. The United States addresses

each objection in turn:

       Objection 1-4: Defendant objects to paragraph 14 of the PSR which assessed a 2-level

enhancement pursuant to USSG § 2G2.1(b)(2)(A) for the touching that occurred in the video.

Defendant does touch and rub the victim’s inner thigh, thus, the enhancement was properly

applied. The United States can make the video available for review during sentencing.

       Objection 5 & 6: The United States believes this information was properly assessed by

the probation officer.

                                                   Respectfully submitted,

                                                   JOHN C. ANDERSON
                                                   United States Attorney


                                                   Electronically Filed 6/21/2019
                                                   MARISA A. ONG
                                                   Assistant United States Attorney
                                                   200 N. Church St
                                                   Las Cruces, NM 88001
                                                   (575) 522-2304 – Tel.
          Case 2:18-cr-03225-WJ Document 30 Filed 06/21/19 Page 2 of 2



I HEREBY CERTIFY that I electronically
filed the foregoing with the Clerk of the
Court using the CM/ECF system which
will send electronic notification to defense
counsel of record.

               /s/
MARISA A. ONG
Assistant United States Attorney




                                               2
